DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In ¶ [0027], the term “then” in lines 13 and 17, needs to be changed to “than” and the term “seater” in line 14, needs to be changed to “seated”.
In ¶ [0030], the phrase “drive sprocket 108” in lines 2 and 3, needs to be changed to “drive sprocket 116”.
Appropriate corrections are required.

Claim Objections
Claim 14 is objected to because of the following informalities:  the phrase “at least one adjustment mechanism” in line 2 needs to be changed to “the adjustment mechanism” (please note that claim 14, depends on claim 1 which recites an adjustment mechanism).  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the phrase “the at least one setting of the adjustment mechanism” in lines 10-11 needs to be changed to either “the setting of the adjustment mechanism” or “the calculated setting of the adjustment mechanism”.  Appropriate correction is required.
16 is objected to because of the following informalities:  the phrase “the computing device” in line 5 needs to be changed to “a computing device”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjustment mechanism configured to alter a dimension of the stationary bicycle device” in claims 1, 15 and 16. In this case, “mechanism” is a generic placeholder that is coupled with functional language of “adjustment/configured to alter a dimension of the stationary bicycle device” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the “adjustment mechanism” has been considered to have the corresponding structures of: locking mechanism (including locking pin and holes, screw mechanism, rail and clamp, etc.), piston mechanism, stepper motor, screw drive or any other mechanism device that extends and retracts, and equivalents thereof (see ¶ [0034]-[0041] of the specification). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reason. Claim 11 recites: “wherein the plurality of estimates of the dimensions of the reference bicycle correspond to a handlebar reach distance, a handlebar stack height, a seat reach distance, or a seat stack height” and it is not clear whether a plurality of estimates of dimensions are required or only one since the claim in line 1 recites the “plurality of estimates of the 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reason. The claim recites: “estimated distance between at least two inputs of the plurality of inputs within the digital image” in lines 6-8, while in lines 2-4, it recites: “a plurality of inputs associated with one or more portions of a digital image, the inputs received via a user interface displayed on a display device” and it is not clear whether the plurality of inputs are received within the digital image or a user interface (please note that the limitation in lines 2-4 does not requires the plurality of inputs being within the digital image). For the purposes of examination, the claim has been examined under the broadest reasonable interpretation, whereby the estimated distance between at least wo inputs of the plurality of inputs associated with (one or more portions of) the digital image is correlated to the altered dimension of the stationary bicycle device. Further clarification and appropriate corrections are respectfully requested. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kautz et al. (US 2015/0119203 A1).
Regarding claim 1, Kautz discloses an apparatus comprising: a processing device (¶ [0120]); and a non-transitory computer-readable medium encoded with instructions, when executed by the processing device (¶ [0120]), cause the processing device to: receive data associated with dimensions of a reference/suitable/preferred/optimal/initial bicycle (Figs. 17-21, ¶ [0062]-[0066], ¶ [0069], ¶ [0078], ¶ [0108]-[0112], a rider’s profile provides data associated with dimensions of a reference bicycle (i.e. ¶ [0062] recites: “Additional information can be recorded under the rider profile, such as the preferred dimensions of the stationary bicycle 10”). Furthermore, based on anthropometric data of the user, statistical data and/or various data including the type of the bicycle, user’s goals, etc., a suitable bicycle size can be selected or determined for the user (i.e. ¶ [0066] recites: “Accordingly, by entering anthropometric data pertaining to a user, the bicycle controller 51 can select a suitable bicycle size as a function of the anthropometric data…Alternatively, from statistical data, formulas can be derived to determine initial bicycle dimensions as a function of anthropometric data”). Also, various dimensions of a reference bicycle can be input into the system via the user interface (see Fig. 17-21). All of the above constitute data associated with dimensions of a reference bicycle); calculate/determine, based on the 
Regarding claim 2, Kautz discloses the processing device further to: translate the received data to estimate the dimensions of the reference bicycle (Figs. 17-21, ¶ [0062], ¶ [0066], ¶ [0068]-[0069], ¶ [0112]); and correlate the altered dimension of the adjustable stationary bicycle device to one of the estimated dimensions of the reference bicycle (Figs. 17-21, ¶ [0062], ¶ [0066], ¶ [0068]-[0069], ¶ [0112], the altered dimension of the adjustable stationary bicycle device is correlated/dependent on/based on estimation of the dimensions of the reference/suitable/preferred/initial bicycle).  

Regarding claim 4, Kautz discloses the processing device further to: display a component of the reference bicycle corresponding to the portion of the digital image (Figs. 21), wherein the input indicates the component of the reference bicycle within the digital image (Fig. 21, ¶ [0112], handlebars (HX, HY) and seat (SX, SY)).   
Regarding claim 12, Kautz discloses wherein the adjustment mechanism corresponds to at least one of: an adjustable length post of the adjustable stationary bicycle device (via 27, Fig. 3, ¶ [0046]); 42 70495350.3Attorney Docket: 074414-634756a seat assembly adjustable to extend forwardly or rearwardly, the seat assembly supporting a seat (seat 16, via 24, Fig. 3, ¶ [0045]); or a handlebar assembly adjustable to extend forwardly or rearwardly, the handlebar assembly supporting a handlebar (handlebar 18, via 31, ¶ [0047]).  
Regarding claim 13, Kautz discloses wherein the adjustable stationary bicycle device comprises at least five distinct adjustment mechanisms (i.e. 24, 27, 31, 34 for the seat and the handlebars, and the extendible crankset to adjust the cranks to different lengths) to alter dimensions of the adjustable stationary bicycle device (¶ [0045]-[0051]).  
.  

Allowable Subject Matter
Claims 5-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed upon overcoming the objection to claim 16.

Conclusion
Please see attached PTO-892 for further prior arts made of record and not relied upon which are considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/SHILA JALALZADEH ABYANEH/Examiner, Art Unit 3784